               -      -·
         Case 2:19-cr-00202-WB Document 8 Filed 05/09/19 Page 1 of 1




Waiver oflndictment



                                UNITED STATES DISTRICT COURT

                                            FOR THE

                           EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA

               v.                                   CRIMINAL NO. 19-202

DOMENICK BRACCIA




               Domenick Braccia, the above named defendant, who is accused of

   18 C.S.C. § 371 (conspifacy to commit health care fraud, in violation of 18 U.S.C. § 1347)

being advised of the nature/of the charge and his rights, hereby waives in open court prosecution
by indictment and consents that the proceeding may be by information instead of by indictment.
                            I

                                                    Domenick Braccia


                                                     ztiL_~
                                                    ~ichaelSchwartz,~~
                                                    Counsel for Defendant



                                                    Witness
